In the Supreme Court of Georgia



                                Decided: October 19, 2021


             S21G0226. THE STATE v. STANFORD.


     PETERSON, Justice.

     The State challenges the suspension of part of Antwon

Stanford’s recidivist burglary sentence. The trial court and the

Court of Appeals concluded that the suspension was authorized by

OCGA § 17-10-7 (a), part of the general recidivist statute, as

interpreted by our decision in Goldberg v. State, 282 Ga. 542 (651

SE2d 667) (2007). But Goldberg decided only the right length of

recidivist burglary sentences, not whether they can be suspended for

offenders like Stanford. OCGA § 16-7-1 (d), part of the burglary

statute, plainly says they cannot, and that statute controls this case.

Therefore, we reverse the Court of Appeals’ judgment and remand

the case with direction.

     The parties do not dispute the description of the relevant facts
given by the Court of Appeals. See State v. Stanford, 356 Ga. App.

594, 594 (848 SE2d 465) (2020). Stanford entered a non-negotiated

guilty plea to one count of first-degree burglary. He had eight prior

felony convictions, five of them for burglary. The State sought

recidivist sentencing under OCGA §§ 16-7-1 and 17-10-7 (a) and (c).1

The trial court sentenced Stanford to 25 years in prison, but

suspended the final 20 years of that sentence. The State

unsuccessfully moved for reconsideration as to the suspended

portion, then appealed to the Court of Appeals. See id.

      There, the State argued that OCGA § 16-7-1 (d) prohibited the

trial court from suspending any portion of the burglary sentence.

See Stanford, 356 Ga. App. at 594-595. But the Court of Appeals

held that our decision in Goldberg dictated otherwise. It concluded

that Goldberg “plainly and broadly announced that when a

defendant is being prosecuted for burglary and is a habitual felon,

as Stanford is, then the recidivist provisions in OCGA § 17-10-7


      1 The Court of Appeals resolved the subsection (c) issue in the State’s
favor. See Stanford, 356 Ga. App. at 596. Stanford did not seek certiorari as to
this holding.
                                       2
apply rather than the specific recidivist provisions in the burglary

statute.” Stanford, 356 Ga. App. at 595-596 (citing Goldberg, 282 Ga.

at 547).

     We granted certiorari and now reverse. We begin with a brief

explanation of the two statutes at issue, then explain why our

decision in Goldberg does not apply here. We conclude that the

relevant statute deprived the trial court of its normal discretion to

suspend recidivist sentences.

     The dispute here concerns the relationship between parts of

OCGA §§ 16-7-1 and 17-10-7. The first statute defines burglary and

sets forth its punishments. It contains a recidivist sentencing

provision dictating that a defendant receive a prison sentence of “not

less than five nor more than 25 years” for a third or subsequent

burglary conviction. OCGA § 16-7-1 (b). It also restricts the

sentences available to four-time recidivist burglars like Stanford,

providing that “imposition of sentence shall not be suspended,

probated, deferred, or withheld.” OCGA § 16-7-1 (d).

     As for the second statute, it governs sentencing for recidivist

                                  3
felons in general. As relevant here, it requires that an offender with

one or more prior felony convictions not for a “serious violent felony”

“be sentenced to undergo the longest period of time prescribed for

the punishment of the subsequent offense[.]” OCGA § 17-10-7 (a).

But it qualifies this requirement by granting judges some discretion

over how much of the sentence has to be served in custody: “unless

otherwise provided by law, the trial judge may . . . probate or

suspend the maximum sentence[.]” Id. Of course, the “unless” part

of that provision is a key to understanding OCGA § 17-10-7 (a)’s

relationship with the wider statutory universe. So is OCGA § 17-10-

7 (e), which says the general recidivist statute is “supplemental to”

⸺ not preempting or deferring to, but coequally with ⸺ “other

provisions relating to recidivous offenders.”

     Based on this language, and the background canon of in pari

materia by which we construe related statutes to be compatible with

each other, we have held that the general recidivist statute should

be read harmoniously with other recidivism provisions. See

Goldberg, 282 Ga. at 544, 546-547. Where possible, each should be

                                  4
given effect when “applicable according to its terms.” Id. at 545

(explaining how certain provisions of OCGA § 17-10-7 are

“supplemental” to other recidivism provisions). In Goldberg, we

specifically considered the relationship between OCGA § 17-10-7

(a)’s requirement that recidivist felons be given maximally long

sentences and one part of OCGA § 16-7-1 that, at the time,2

authorized sentences of between five and 20 years for three-time

burglars. See Goldberg, 282 Ga. at 543. We held that these laws

could be harmonized by giving a recidivist who had only burglary

convictions “the benefit of the trial court’s sentencing discretion” as

to length under OCGA § 16-7-1, but requiring a recidivist with a mix

of burglary and other felony convictions to be given the longest

possible sentence under OCGA § 17-10-7 (a). Goldberg, 282 Ga. at

547. Our decision was based partly on the absence of any language

in one statute preventing the other’s application. See id. at 546.

      Goldberg harmonized the two statutes insofar as the length of



      2 This was changed in 2012. See the next footnote for more discussion of
the statutory history.
                                      5
sentences is concerned. But it did not decide the question before us

today. It did not address the bar OCGA § 16-7-1 (d) imposes on

suspended sentences for defendants like Stanford, who have four or

more burglary convictions, nor the deference OCGA § 17-10-7 (a)

affords to other laws limiting the suspension of sentences. It was

simply silent as to these two points. It is true that when Goldberg

was decided, both burglary sentence length and sentence suspension

were addressed in a single statutory subsection. See OCGA § 16-7-1

(b) (2006).3 And it is true that we mentioned in passing Goldberg’s



      3  As mentioned in the preceding footnote, the burglary statute was
heavily revised in 2012. See Ga. L. 2012, p. 899, § 4-4. Of particular note, the
four-time-recidivist sentencing provision was separated out as subsection (d).
But neither this nor the other changes materially altered the substance of the
statutory text relevant to this case, and thus do not affect this case’s outcome.
Of course, when statutory amendments do materially alter text that this Court
has previously interpreted, our pre-amendment precedent no longer binds
lower courts to the extent the amendments change the meaning of the text. See
Pritchard v. State, 224 Ga. 776, 780 (164 SE2d 808) (1968) (“Since the statute
authorizing directed verdicts in existence at the time the Sutton case was
decided has been repealed, . . . [Sutton] is no longer controlling authority.”),
abrogated by statute as recognized by Bowen v. State, 239 Ga. 517, 517 (1977).
This principle is an exception to the general rule that lower courts must follow
this Court’s precedent until we overrule it, see Ga. Const. of 1983, Art. VI, Sec.
VI, Par. VI; such a statutory change essentially represents the General
Assembly’s abrogation of our previous decision. We leave it to future cases to
determine if and how the 2012 amendments limit the reach of Goldberg’s
specific holding.
                                        6
own suspended sentence in our factual recitation. See Goldberg, 282

Ga. at 543. But — as Stanford rightly acknowledges — our precedent

makes it clear that “[q]uestions which merely lurk in the record,

neither brought to the attention of the court nor ruled upon, are not

to be considered as having been so decided as to constitute

precedents.” Wolfe v. Bd. of Regents of Univ. Sys. of Ga., 300 Ga. 223,

231 (2) (d) (794 SE2d 85) (2016) (citation and punctuation omitted

omitted). Because Goldberg did not consider — much less decide —

whether the partial suspension of Goldberg’s sentence was lawful,

that part of the opinion is not a holding on that point.

     Turning back to the statutory provisions at issue in this case,

we conclude that they plainly forbid suspending any part of

Stanford’s sentence. OCGA § 17-10-7 (a)’s authorization of

suspended sentences is expressly limited by any restrictions

imposed by other laws. And OCGA § 16-7-1 (d) prohibits suspended

sentences for defendants with four or more burglary convictions. The

latter provision, then, controls ⸺ not in spite of OCGA § 17-10-7 (a),

but squarely within the qualification found therein. Compare

                                  7
Goldberg, 282 Ga. at 546 (basing holding partly on “the absence of

language in OCGA § 16-7-1 . . . blocking application of . . . OCGA

§ 17-10-7”).4

     OCGA § 16-7-1 (d) bars suspension of Stanford’s sentence, so

the sentence the trial court imposed was void. See, e.g., Philmore v.

State, 300 Ga. 558, 558 (796 SE2d 652) (2017) (“[A] sentence which

is not allowed by law is void[.]” (citation and punctuation omitted)).

Neither OCGA § 17-10-7 (a) nor Goldberg says otherwise. We

therefore reverse the Court of Appeals’ conclusion to the contrary.

We leave it for the trial court to exercise its discretion either to

resentence Stanford entirely or merely to strike the suspension and

leave the remainder of Stanford’s sentence in place. See Parrott v.

State, ___ Ga. ___ (3) (Case No. S21A0753, decided Oct. 5, 2021).

     Judgment reversed and case remanded with direction. All the
Justices concur.




     4  Because there is no statutory ambiguity, the rule of lenity does not
apply. See State v. Nankervis, 295 Ga. 406, 409 (761 SE2d 1) (2014) (“[T]he
rule of lenity comes into play only to resolve ambiguities[.]” (citation and
punctuation omitted)).
                                     8